IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39423

STATE OF IDAHO,                                )     2013 Unpublished Opinion No. 320
                                               )
       Plaintiff-Respondent,                   )     Filed: January 10, 2013
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
MARIANO PEREZ, SR.,                            )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Order denying Idaho        Criminal   Rule    35   motion    for   reduction     of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                and GRATTON, Judge

PER CURIAM
       Mariano Perez, Sr. pled guilty to possession of a controlled substance.        Idaho Code
§ 37-2732(c)(1). The district court sentenced Perez to a unified term of four years, with two
years determinate. Perez filed an Idaho Criminal Rule 35 motion, which the district court
denied. Perez appeals.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                              1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Perez’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Perez’s Rule
35 motion is affirmed.




                                              2